Bloodworth, J.
1. “ The defendant in error moved to dismiss the bill of exceptions, because pervice was not made or acknowledged within ten days of the signing of the same. The motion is denied as not being well taken. Ga. L. 1911, p. 149 (Park’s Ann. Code, § 6164 (a)); Stewart v. Randall, 138 Ga. 796 (76 S. E. 352); Jones v. Patterson, 138 Ga. 862 (76 S. E. 378); Cook v. Parsons, 143 Ga. 127 (84 S. E. 559); Mitchell Automobile Co. v. McDaniel, 143 Ga. 516 (85 S. E. 635); Langford v. Salter, 146 Ga. 123 (90 S. E. 860).” Scott v. Davis, 22 Ga. App. 32 (1) (95 S. E. 332). The ruling quoted above is controlling in this ease, and the motion to dismiss the bill of exceptions is overruled.
2. This court cannot consider the special grounds of the motion for a new trial, as neither of them contains a proper assignment of error.
3. Not being fully convinced that the bill of exceptions in this case was prosecuted for delay only, the statutory damages of ten per cent. (Civil Code of 1910, § 6213), asked for by defendant in error, are refused.
4. The verdict was not without evidence to support it, and has the approval of the judge who tried the ease; no error of law is shown to have been committed, and the judgment is

Affirmed.


Broyles, C. J., and Luke, J., concur.